Citation Nr: 1609207	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-26 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a lumbar spine disability. 

5.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to December 1978, and from October 2001 to December 2003. The Veteran had additional Air National Guard service.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A November 2007 rating decision, in pertinent part, denied an increased rating for the service-connected left knee disability and service connection for a right knee disorder.

An October 2014 rating decision granted service connection for a right knee disability.  This rating decision represents a full grant of the benefit sought with respect to the claim of entitlement to service connection for a right knee disability and therefore this issue is not currently before the Board. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

These issues were previous remanded in October 2013 for additional development. 

A June 2015 rating decision denied service connection for bilateral wrist, bilateral ankle and lumbar spine disorders and sleep apnea.

The issues of entitlement to service connection for a bilateral wrist disability, a bilateral ankle disability, sleep apnea, and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

The evidence of record does not show that the Veteran's left knee was limited to flexion of 45 degrees or extension of 10 degrees.  Recurrent subluxation or lateral instability has not been shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5256-5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters sent in June 2007 and February 2009. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled with respect to the claim decided herein.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations that occurred in July 2006, July 2007, and November 2013.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015). 

The veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting a decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Veteran's service-connected left knee disability has been rated 10 percent for limitation of motion and arthritis pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (2015).

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 cannot be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015). The knee is a major joint.  38 C.F.R. § 4.45 (2015).

Under Diagnostic Code 5260, a 0 percent rating is warranted for flexion limited to 60 degrees.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating, the maximum schedular rating, is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015). 

Under Diagnostic Code 5261, a 0 percent rating is warranted for limitation of extension to 5 degrees.  A 10 percent rating is warranted for limitation of extension to 10 degrees.  A 20 percent rating is warranted for limitation of extension to 15 degrees.  A 30 percent rating is warranted for limitation of extension to 20 degrees.  A 40 percent rating is warranted for limitation of extension to 30 degrees.  A 50 percent rating is warranted for limitation of extension to 45 degrees.  38 C.F.R. § 4.71a (2015).

Normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015). 

Under Diagnostic Code 5257, for rating recurrent subluxation or lateral instability, a 10 percent rating is warranted for slight impairment, a 20 percent rating is warranted for moderate impairment, and a 30 percent rating is warranted for severe impairment.  38 C.F.R. § 4.71a (2015).

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a (2015).

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  The use of descriptive terminology such as slight or severe by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015). 

A claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional compensable disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings for limitation of flexion of the leg and limitation of extension of the leg, may also be assigned for disability of the same joint if separate compensable ratable disability is shown.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202  1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body. Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion. Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A July 2006 VA examination report shows that the Veteran had left knee arthroscopy in 2003 and continued to experience issues of popping and soreness.  The Veteran reported that he used no assistive aids for walking.  No functional limitation on standing was reported, although he reported that he was unable to stand for more than a few minutes.  Additionally, the Veteran reported that he was able to walk 1 to 3 miles.  Joint symptoms were noted as left knee stiffness.  There was no deformity, giving way, instability, weakness, episodes of dislocation or subluxation, locking episodes, or effusion.  No inflammation was reported and the Veteran did not report flare-ups.  Physical examination of the Veteran showed that he had a normal gait.  No evidence of abnormal weight bearing was noted.  Range of motion examination showed that the Veteran achieved flexion to 140 degrees and extension to 0 degrees.  No pain on motion was noted.  The examiner reported that that there was no additional loss of range of motion after repetitive use.  No loss of bone or part of a bone was noted.  The examiner reported no joint ankylosis.  The summary of the left knee joint provided by the examiner showed left knee tenderness.  The examiner did not report bumps consistent with Osgood-Schlatter disease, crepitation, mass behind the knee, click or snaps, grinding, instability, patellar abnormality, meniscus abnormality, other tendon or bursa, or other knee abnormality.  X-ray imaging showed that the left knee joint had minimal degenerative change.  The examiner diagnosed the Veteran with left knee degenerative joint disease.  With regards to whether the left knee caused occupational effects, the examiner did not provide an opinion as the Veteran was unemployed.  Effects on daily activities were noted as moderate for chores, exercise, and recreation.  The Veteran's left knee was also noted to have mild effects on feeding.  No issues were noted with bathing, dressing, or grooming.  

A July 2007 VA examination report shows that the Veteran reported left knee pain.  The Veteran was noted to not require assistive aids for walking.  Standing limitations were reported concerning his ability to stand for only15-30 minutes.  Functional limitations of walking were reported that he could walk more than a quarter mile but less than 1 mile.  The Veteran reported no deformities, giving way, instability, weakness, episodes of dislocation or subluxation, locking episodes, effusion, or flare ups.  The Veteran did report pain and stiffness of the left knee joint.  Physical examination of the left knee showed that abnormal weight bearing was noted as increased wear on the outside edge of left shoe.  Active range of motion against gravity of the left knee was 0 to 135 degrees with pain beginning at 120 degrees.  No additional loss of motion on repetitive use was shown.  No joint ankylosis or loss of bone was noted.  The examiner reported that the Veteran had left knee tenderness.  No bumps consistent with Osgood-Schlatter Disease, crepitation, mass behind knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, other tendon or bursa, or other knee abnormalities were reported.  X-rays showed minimal degenerative changes of the left knee.  The examiner noted that the effects of the problem on the following daily activities were moderate for exercise.  No issues with feeding, bathing, dressing, toileting, or grooming.  Other effects were that he had to be careful ascending stairs.  

A November 2013 VA examination report shows the Veteran with osteoarthritis of the left knee.  The Veteran reported no flare ups.  Range of motion of the left knee was noted as flexion to 110 degrees with pain and extension to 0 degrees.  Repetitive use testing showed no additional loss of range of motion.  Functional impairment of the left knee was reported as less movement than normal, excess fatigability, pain on movement, swelling, and interference with sitting, standing, and weight-bearing.  Pain on palpitation to the joint line was noted.  Muscle strength was normal for the left knee.  Joint stability testing of the left knee was normal.  No evidence of the recurrent patellar subluxation/dislocation was noted.  The examiner reported that the Veteran did not have a meniscal condition.  The Veteran did report that he used a cane occasionally due to his knee disability.  The examiner reported that imaging studies of the left knee showed degenerative arthritis.  The examiner noted that the left knee disability caused the Veteran to have difficulty climbing, standing, and walking for prolonged periods while working as an aircraft mechanic.  

After a review of the evidence of the record, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's left knee disability.  The Veteran's left knee range of motion was evaluated on several occasions which resulted in the flexion of 140 degrees, 135 degrees, and 110 degrees.  The Board finds that these results would not warrant an increase under Diagnostic Code 5260, as flexion of the left knee would have had to have been limited to 45 degrees for a compensable rating.  Therefore, the Board finds that a rating in excess of 10 percent in not warranted.  That is so, even considering functional loss due to pain and other factors.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Board is aware of the Veteran's complaints of pain, the Veteran's pain, to include pain on motion, is not shown to limit motion to the level required for an increased rating.  The Board finds no basis for assignment of a rating in excess of 10 percent for limited flexion of the left knee during the course of the appeal.  Similarly, no basis is presented for the assignment of a separate rating for limitation of extension under Diagnostic Code 5261.  Examinations have not shown limitation of extension to 10 degrees or more.  Rather, full extension, to 0 degrees, has been demonstrated.

Additionally, the Board finds that a separate rating under a Diagnostic Code not related to range of motion, such as 5257, is not warranted since Diagnostic Code 5257 takes into account instability, which is not shown in any of the objective medical evidence.  Consideration of other diagnostic codes for rating a knee disability, such as Diagnostic Codes 5256, 5258, 5259, and 5263, is inappropriate as the Veteran's left knee disability does not include the pathology required in the criteria for those Diagnostic Codes of ankylosis, dislocation of the semilunar cartilage, removal of the semilunar cartilage, or genu recurvatum.  38 C.F.R. § 4.71a (2015).

While the Veteran is competent to describe symptoms such as left knee pain, instability, fatigue, and weakness, the Veteran's subjective complaints are not wholly consistent with the objective findings on VA examination reports.  The Board recognizes that the Veteran stated that he experiences pain, weakness, instability, and his right knee giving way.  However, that alone does not serve to allow for the assignment of an increased rating during any period for limited flexion of the left knee in excess of the rating which had already been assigned.  Thus, the Board finds that the Veteran's subjective complaints are outweighed by the VA medical findings, which do not support an increased rating or separate ratings for joint instability or limited range of motion for his service-connected left knee disability.

Under these circumstances, the Board must conclude that the criteria for a rating in excess of 10 percent for the left knee disability have not been met.  The Board finds that the preponderance of the evidence is against the assignment of any higher or separate rating.  38 U.S.C.A § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board has the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The Veteran's left knee disability results in some fatigue with standing, pain, and limitation of motion.  Therefore, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate.  Referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1) (2015).

The Board notes that a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple service-connected disabilities in an exceptional circumstance where the rating of the individual disabilities fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, even resolving all reasonable doubt in favor of the Veteran, there is no indication that the Veteran's combined service-connected tinnitus, left knee disability, right knee disability, and bilateral hearing loss demonstrate an exceptional or unusual disability picture warranting extra-schedular consideration.  The Board finds that the evidence does not show that those disabilities combine to produce any exceptional or unusual disability picture, with marked interference with employment or frequent hospitalization.  Therefore, the Board finds that referral to the Director of VA's Compensation Service, under 38 C.F.R. § 3.321, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee is denied.  



REMAND

A June 2015 rating decision denied entitlement to service connection for a bilateral wrist disability, a bilateral ankle disability, sleep apnea, and a lumbar spine disability.  The Veteran filed a notice of disagreement in July 2015 with that rating decision.  However, it does not appear that the RO has issued a statement of the case addressing those issues.  Therefore, the appropriate Board action is to remand those issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses the issues of entitlement to service connection for a bilateral wrist disability, a bilateral ankle disability, sleep apnea, and a lumbar spine disability.  Inform the Veteran that he must file a substantive appeal if he desires appellate review of these issues.  Thereafter, return the case to the Board only if a timely and adequate substantive appeal has been filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


